    Case 17-13328     Doc 164    Filed 11/26/19 Entered 11/26/19 11:54:03       Desc Main
                                  Document     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

  In re:
  RMA STRATEGIC OPPORTUNITY FUND,              Ch. 7
  LLC,                                         17-13328-FJB
    Debtor


                                            Order

MATTER:
#158 Motion filed by Trustee Mark G. DeGiacomo to Approve Compromise Under Rule 9019.

ORDER: No objection having been filed, and good cause having been stated, the Settlement
Stipulation is hereby approved. The 12/10/2019 hearing on this motion is canceled as
unnecessary.

                                               By the Court,




                                               Frank J. Bailey
                                               United States Bankruptcy Judge

                                               Dated: 11/26/2019
